— Appeal from an order of the Supreme Court at Special Term entered April 5, 1979 in Delaware County, which granted petitioner’s application for a stay of arbitration. For a more complete discussion of the background of this case, see Matter of Franklin Cent. School (Franklin Teachers Assn.) (73 AD2d 775). On March 6, 1978, respondent Ruth Laing was discharged from her position as school nurse on the ground that her service had been unsatisfactory. The respondent teachers association filed a grievance and a demand for arbitration, contending that Laing’s dismissal was without just cause in violation of article 27 of the collective bargaining agreement between the association and the district which provides that "No teacher granted tenure will be dismissed without just cause.” The district, in requesting a stay of arbitration, argued that Laing was not covered under the contract and thus not entitled to the contract grievance procedures. There should be an affirmance. We agree with Special Term that article 27 applies only to teachers granted tenure and not to positions such as school nurse in which tenure rights are not applicable. As Mr. Justice Yesawich explained at Special Term, it cannot be inferred that because the district recognized the position as part of the teachers bargaining unit, the position thereby acquired tenure status. Order affirmed, without costs. Mahoney, P. J., Greenblott, Mikoll and Herlihy, JJ., concur.